— Appeal by defendant from a judgment of the Supreme Court, Kings County (Rigler, J.), rendered March 5,1982, convicting him of attempted rape in the first degree, assault in the second and third degrees, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at trial was sufficient to support the conviction for attempted rape. Defendant’s acts of accosting the complainant, forcing her into her car and restraining her with verbal threats and threat of injury with a knife, combined with his statement, “I want to f — with you” established the requisite intent and conduct carrying “the project forward within dangerous proximity to the criminal end to be attained” (see People v Pereau, 99 AD2d 591, 592; Penal Law, § 110.00).
We have considered defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.